UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
CAROLETTE SWEATT,                   )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )               Civ. Action No. 14-1133 (ABJ)
                                    )
DISTRICT OF COLUMBIA,               )
                                    )
                  Defendant.        )
____________________________________)

                                             ORDER

       On December 2, 2014, Magistrate Judge John M. Facciola issued a Report and

Recommendation [Dkt. # 19] (“Report”) with respect to plaintiff’s motion for summary judgment

[Dkt. # 8] and defendant’s cross-motion for summary judgment [Dkt. # 12]. The Court has

reviewed the Report, plaintiff’s objections to the Report, and the parties’ pleadings, and hereby

adopts the Report and Recommendation in part and modifies it in part, for the reasons set forth in

the accompanying memorandum opinion.

       Accordingly, it is hereby

       ORDERED that the Report and Recommendation [Dkt. # 19] is ADOPTED IN PART

and MODIFIED IN PART; and

       it is FURTHER ORDERED that plaintiff’s motion for summary judgment [Dkt. # 8] is

granted in part and denied in part; and

       it is FURTHER ORDERED that defendant’s cross-motion for summary judgment [Dkt.

# 12] is granted in part and denied in part; and
       it is FURTHER ORDERED that judgment shall be entered for plaintiff in the amount of

$47,796.25 in attorneys’ fees and costs.

       SO ORDERED.




                                           AMY BERMAN JACKSON
                                           United States District Judge

DATE: March 11, 2015




                                              2